                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MIGUEL A. MATEO,                                     )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:18-cv-00052
                                                     )     Judge Trauger
THE STATE OF TENNESSEE, ET AL.,                      )
                                                     )
       Defendants.                                   )

                                             ORDER

       On December 14, 2018, the magistrate judge issued a Report and Recommendation

(DE #22), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the defendants’ Motion to Dismiss

(Docket No. 21) is hereby GRANTED, and this case is DISMISSED with prejudice.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 7th day of January 2019.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
